Notice of References Considered

All references cited in this application (in ISR and IDS) have been considered.



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a blood pump comprising the recited elements in cooperation, including a sleeve having a proximal end attached to the flow cannula proximal to the blood flow-through opening, and a distal end overlapping the enlarged diameter portion, the sleeve having a structure that prevents the distal end from bending radially inwards into the at least one blood flow-through opening by more than 0.2 mm during unobstructed operation of the blood pump in a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCOTT LUAN/Primary Examiner, Art Unit 3792